DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
 	The drawings are objected to because text mingles with lines.  37 CFR 1.84(p)(3) requires they should not cross or mingle with the lines.

Claim Objections
Claims 11, 12, 17 are objected to because of the following informalities:

	Claim 11 recites “at least one service” in line 6, Examiner believes claim 11 needs to recite “at least one service from a plurality of services” to be consistent with dependent claims 12, 13, and 14.


  Claim 17 recites “the multiplicity of services”, Examiner believes claim 17 needs to recite “the plurality of services”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 recites “a system” however; a user interface, a data record generating unit, a service computing unit, a data transmission unit, a documentation unit are purely software modules.  The body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited encompassing purely software modules.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se.  Examiner suggests that Applicant include a memory, processor to overcome the software per se.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to 

Independent claims 11 and 20 recites limitations of “..generating a data record…..classification data and product data” and “generate a partial documentation…based on the extracted documentation data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components. That is, other than reciting “an electrical drive system’, “automatically”, “a user interface”, “a data record generating unit”, “a service computing unit”, “a data transmission unit”, “a documentation unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating a data record…”, “generating a partial documentation..” in the limitations cited above could be performed by a human mind (e.g. user can log status of a product i.e. which service center the product is in and maintenance updates of a product), with possible aid of paper & pen, see Appendix 71 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a Slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.
This judicial exception is not integrated into a practical application. In particular, the claims 11 and 20 recite the additional elements: “selecting.......products by a user", “transmitting... one service..", "extract the classification...”, “extract documentation….”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware an electrical drive system’, “automatically”, “a user interface”, “a data record generating unit”, “a service computing unit”, “a data transmission unit”, “a documentation unit” to select, transmit, extract, execute and combine, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 depends from claim 11 and includes all the limitations of claim 11.   Therefore, claim 12 recites the same abstract idea of “mental process”. Claim 12 describes transmitting data record to plurality of different services and forming technical documentation by combining reports from different services which are extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 13 depends from claim 12 and claim 12 depends form claim 11 includes all the limitations of claim 11. Therefore, claim 13 recites the same abstract idea of “mental 

Claim 14 depends from claim 13 and claim 13 depends form claim 12 and claim 12 depends form claim 11 and includes all the limitations of claim 11. Therefore, claim 14 recites the same abstract idea of “mental process”. Claim 14 describes type of data services includes generating a digital model which are extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 15 depends from claim 11 and includes all the limitations of claim 11.   Therefore, claim 15 recites the same abstract idea of “mental process”. Claim 15 describes how the product is generated and therefore, does not amount to significantly more than the abstract idea.

Claim 16 depends from claim 15 and claim 15 depends form claim 11 includes all the limitations of claim 11. Therefore, claim 15 recites the same abstract idea of “mental process”. Claim 15 describes types of product and therefore, does not amount to significantly more than the abstract idea.

Claim 17 depends from claim 16 and claim 16 depends form claim 15 and claim 15 depends from claim 11 and includes all the limitations of claim 11. Therefore, claim 17 recites the same abstract idea of “mental process”. Claim 17 describes generating 

Claim 18 depends from claim 17 and claim 17 depends form claim 16 and claim 16 depends from claim 15 and claim 15 depends from claim 11 and includes all the limitations of claim 11. Therefore, claim 18 recites the same abstract idea of “mental process”. Claim 18 describes setting adjustable parameters and selected product is depended on set parameters and therefore, does not amount to significantly more than the abstract idea.

Claim 19 depends from claim 18 and claim 18 depends from claim 17 and claim 17 depends form claim 16 and claim 16 depends from claim 15 and claim 15 depends from claim 11 and includes all the limitations of claim 11. Therefore, claim 19 recites the same abstract idea of “mental process”. Claim 19 describes type of data format and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11, 12, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uy et al (US 2005/0010431).

With respect to claim 11, Uy teaches a method for generating a technical documentation of a configurable product of an electrical drive system (fig. 10; [0112, 0113]; examiner’s note: items (products) reports are the documentation of a product and paragraph [0058] describes documenting electrical drive system (i.e. automobile, motorcycle parts) data), comprising the steps of: 
selecting the product from a quantity of selectable products by a user (fig. 9, 10; [0112]; examiner’s note: users can select an item (product) from element 903 in fig. 9 to view its associated information); 
automatically generating a data record of the selected product, wherein the data record contains classification data and product data (fig. 10, [0113]; examiner’s note: when a user selects an item (product) from element 903 in fig. 9, the system generates a report of the selected item which includes classification data and other item (product) data and the data record is generated automatically in response to users selection of the product); 
transmitting the data record to at least one service, wherein the at least one service is configured to ([0150, 0151, 0152]; fig. 18, 19; examiner’s note: importer (service), can update the information about an item (product) and the data record is transmitted to them)
extract the classification data from the received data record ([0092]; [0150, 0151, 0152]; fig. 18, 19; examiner’s note: the broker (service) transmit data record to importer (service) and importer can extract (access/view/read/update) the classification data i.e. information regarding item (product type) from the data record that is transmitted to them), 
extract documentation data from the product data based on the extracted classification data (fig. 18, 19, [0153, 0154]; examiner’s note: the broker and importer can access/update (extract) the information stored in the database), and 
generate a partial documentation of the technical documentation based on the extracted documentation data (fig. 19; [0154]; examiner’s note: the importer generated a report of adjustments (partial documentation) based on the data record that is transmitted to them).

With respect to claim 12, Uy teaches the method according to claim 11, further comprising the steps of: transmitting the data record to a plurality of different ones of the at least one services (fig. 19; [0154]; examiner’s note: the broker transmit record to importer (plurality of services) and customs (plurality of services)), and 
forming the technical documentation by combining the partial documentations of the plurality of different ones of the at least one services ([0080]; [0081, the audit process 109 and associated functions 119 are linked to the integrated TCS database 124 so that information may be transferred to and from the various repositories and records and may be electronically updated and easily accessed 

With respect to claim 15, Uy teaches the method according to claim 11, further comprising the steps of: wherein the data record of the selected product is automatically generated by reading data of the data record of the selected product from a database (fig. 8, 9, [0108, 0112]; examiner’s note: user can select a product record and read data information form a database).

With respect to claim 20, Uy teaches a system for generating a technical documentation of a configurable product of an electrical drive system, comprising (fig. 10; [0112, 0113]; examiner’s note: items (products) reports are the documentation and paragraph [0058] describes electrical drive system i.e. automobile, motorcycle parts): 
a user interface configured to permit user selection of the product from a plurality of selectable products (fig. 9, 10; [0112]; examiner’s note: users can select an item from element 903 in fig. 9 to view its associated information; fig. 9, 10 displays a user interface); 
a data record generating unit configured to automatically generate a data record of the selected product which contains classification data and product data (fig. 10, [0113]; examiner’s note: when a user selects an item (product) from element 903 in fig. 9, the system generates a report of the select item which includes classification data and other item (product) data and the data record is generated 
a service computing unit configured to execute a plurality of different services (fig. 16, fig. 19; [0146, 0154]; examiner’s note: sending reports of a product to different services i.e. broker, importers, customs are executing the services, multiple links to multiple services i.e. customs, broker.etc. are service computing unit [0108]); 
a data transmission unit configured to transmit the data record from the data record generating unit to the service computing unit ([0150, 0151, 0152]; fig. 18, 19; examiner’s note: importer (service), can update the information about an item (product) and the data record is transmitted to them, transmitting the record from broker to an importer requires a transmission unit), wherein at least one of the plurality of different services is configured to Page 5 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US extract the classification data from the received data record ([0092]; examiner’s note: users (broker) [0150, 0151, 0152]; fig. 18, 19; examiner’s note: the broker (service) can extract (access/view/read/update) the classification data i.e. information regarding item (product type)),  
extract documentation data from the product data based on the extracted classification data ((fig. 18, 19, [0153, 0154]; examiner’s note: the broker and importer can access/update (extract) the information stored in the database), 
and generate a partial documentation of the technical documentation based on the extracted documentation data (fig. 19; [0154]; examiner’s note: the importer generated a report of adjustments (partial documentation) based on the data record that is transmitted to them); and 
a documentation unit configured to form the technical documentation by combining the service-specific partial documentations generated by plurality of different services ([0080]; [0081, the audit process 109 and associated functions 119 are linked to the integrated TCS database 124 so that information may be transferred to and from the various repositories and records and may be electronically updated and easily accessed and modified as necessary]; examiner’s note: the adjusted reports from various entities (services) are integrated (combine) into TCS database, TCS system is documentation unit). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al (US 2005/0010431) and in view of Sholtis et al. (US 7,702,636).

With respect to claim 13, Uy teaches the method according to claim 12, Uy teaches plurality of services ([0089]; examiner’s note: importer, customs and other divisions are plurality of services), Uy does not explicitly teach wherein at least one of the plurality of services includes a stored recipe which is selected using the extracted 
However, Sholtis teaches wherein at least one of the plurality of services includes a stored recipe which is selected using the extracted classification data (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: the filters/rules are the recipes because it determines how the product record needs to be presented for each node (service)), and the documentation data is extracted from the product data based on the selected Page 3 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US recipe (col. 6, lines 1-10; col. 40; lines 15-25; examiner’s note: data records of a product is presented (extracted) according to the filter/rule).
One of ordinary skill in the art would recognize that extracting data record according to a filter/rule of Sholtis into the invention of Uy to present most relevant data record.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate extracting data record according to a filter/rule of Sholtis into the system of Uy to have an efficient system. The motivation would be to present data that is most important to save space.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al (US 2005/0010431) and in view of Sholtis et al. (US 7,702,636) and in view of Subramaniyan (US 2019/0137983).

With respect to claim 14, Uy, Sholtis in combination teach the method according to claim 13, Uy teaches wherein the at least one of the plurality of services includes a stored set of rules which is selected based on the extracted classification data ([0071]; examiner’s note: each service i.e. customs has stored rules and classification of an item and applicable rules are selected for the product), Uy and Sholtis do not explicitly teach a digital model of the product is generated based on the extracted documentation data and the selected set of rules.
Uy teaches extracted documentation data (fig. 19, [0154]; examiner’s note: customs, importers can access/update (extract) data record (documentation)) and selecting a rule ([0071]; examiner’s note: applicable (selected) rules are associated with the item (product)). Uy and Sholtis do not in combination teach generating a digital model with the select rule and extracted documentation.
However, Subramaniyan teaches generating a digital model with the select rule and extracted documentation ([0038, 0047, 0049]; examiner’s note: digital model is generated based on user input data (extracted documentation) and based on the selected rules as described in [0049]).  One of ordinary skill in the art would recognize that generating a digital model using extracted documentation and a selected rule of Subramaniyan to include into the system of Uy/ Sholtis to output a report which will include digital model.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a digital model based on rules and data record of Subramaniyan into the system of Uy/Sholtis to have an efficient system. The motivation would be to present data in a digital model to view and understand data faster. 

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al (US 2005/0010431) and BINDER et al. (US 2013/0201316).

With respect to claim 16, Uy teaches the method according to claim 15, wherein the selectable products include transmissions ([0010]; examiner’s note: product includes transmissions), Uy does not explicitly teach frequency converters, programmable logic controllers, analog sensors, digital sensors, rotary encoders, electric motors, mechanical elements.
However, BINDER teaches frequency converters ([0041, a voltage-to -frequency converter]), programmable logic controllers ([0493, Programmable Logic Controller (PLC)]), analog sensors ([0289, analog sensors having an analog signal output]), digital sensors ([0289, digital sensors]), rotary encoders ([0153, rotary encoder]), electric motors ([0095, an electric motor may be an ultrasonic motor]), mechanical elements ([0091, mechanical elements]).  One of ordinary skill in the art would recognize that multiple types of products i.e. frequency converters, analog/digital sensors etc. of BINDER to incorporated with the system of Uy to document the status of multiple types of products.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate multiple types of products of BINDER into the system of Uy to have a robust system. The motivation would be to document status of multiple types of products and also to find multiple types of product status.

s 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uy et al (US 2005/0010431) and BINDER et al. (US 2013/0201316) and in view of Sholtis et al. (US 7,702,636).

With respect to claim 17, Uy, BINDER in combination teach the method according to claim 16, Uy further teaches an online help service configured to generate partial documentations in the form of online help data of the selected product ([0193, A link 3007H to a user guide may conveniently enable the user to consult online help with respect to understanding various features or functions of the TCS]; examiner’s note: TCS is used for generating documentation regarding a product and on-line help is available; [0155]; examiner’s note: the TCS is an online help service for partial documentation of a product), Uy and BINDRER in combination do not explicitly teach wherein the multiplicity of services include Page 4 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US a CAD service configured to generate partial documentations in the form of CAD data of the selected product, and a product datasheet service, which is configured to generate partial documentations in the form of product data of the selected product. 
However, Sholtis teaches wherein the multiplicity of services include Page 4 of 8Application No. 17/127,452Attorney Docket No. 119480.PE170US a CAD service configured to generate partial documentations in the form of CAD data of the selected product (col. 10, lines 60; examiner’s note: CAD is used to generate product report), and a product datasheet service (col. 23, lines 65; examiner’s note: the Datasheet is used to create a product report), which is configured to generate partial documentations in the form of product data of the selected product (col. 23, lines 65; examiner’s note: the Datasheet is used to create a product report). One of 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate generating a product documentation using CAD and datasheet service of Sholtis into the system of Uy/BINDER to have an efficient system. The motivation would be to document a product report more efficiently using CAD and datasheet service and also to generate report in an organized way to fast retrieval of the documentation.

With respect to claim 18, Uy, BINDER in combination teach the method according to claim 17, Uy further teaches further teaches selecting a product in fig. 18 but does not explicitly each comprising the act of: after selecting the product by the user, setting adjustable parameters of the selected product by the user, wherein the data record of the selected product is dependent on the set parameters.
However, Sholtis teaches each comprising the act of: after selecting the product by the user, setting adjustable parameters of the selected product by the user (col. 23, lines 25-30, 40-45; examiner’s note: the parameters are adjustable by the filters to search for the selected product), wherein the data record of the selected product is dependent on the set parameters (col. 23, lines 25-30, 40-45; examiner’s note: the selected products reports are displayed based on the parameter). One of ordinary skill in the art would recognize that setting an adjustable parameter to find 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate setting an adjustable parameter to find product data record of Sholtis into the system of Uy/BINDER to have an efficient search system. The motivation would be to set an adjustable parameter to find product data record faster and also to have multiple types of data record of the product per user requests.

With respect to claim 19, Uy, BINDER in combination teach the method according to claim 18, Uy further teaches a data record in fig. 18 but does not explicitly teach wherein the data record is a file in XML format or JSON format.
However, Sholtis teaches wherein the data record is a file in XML format or JSON format (col. 29, lines 48; examiner’s note: the data record is in a XML file format).  One of ordinary skill in the art would recognize that storing data record in a XML file of Sholtis into the invention of Uy/BINDER to store data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate storing data record as XML file of Sholtis into the system of Uy/BINDER to have an efficient system. The motivation would be to store data record as XML file to create data record in an efficient way and also to retrieve data record faster.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159  
/William B Partridge/Primary Examiner, Art Unit 2183